Citation Nr: 0613774	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  00-22 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION


The veteran had active service from January 1959 to August 
1978.  The appellant is the surviving spouse of the veteran.

The appellant's claim originally comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied the benefits sought on 
appeal.  In April 2004, the Board issued an opinion and 
remanded the claim to the RO in order to obtain a 
cardiovascular evaluation of the clinical record and to 
ensure that all notification and development action on the 
file was completed.  Those actions having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in March 
1998 of cardiogenic shock, with acute myocardial infarction 
as an underlying cause.  

2.  During the veteran's lifetime, the veteran was determined 
to be 30 percent disabled for bronchial asthma, 10 percent 
disabled for migraine headaches, 10 percent disabled for 
sinusitis, and a noncompensable rating was assigned for 
bilateral high frequency hearing loss, for a combined 
schedular evaluation of 40 percent from September 1, 1978.  
  
3.  A disability of service origin is not shown to have 
caused, hastened, or materially or substantially contributed 
to the veteran's death.

4.  The veteran was not continuously rated totally disabled 
for a period of 10 years or more immediately preceding his 
death or 5 or more years from the date of discharge from 
service, was not a prisoner of war, and was not otherwise 
entitled to receive a total rating for a service connected 
disability at the time of his death.



CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107 (West 2002) ; 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2.  The requirements for payment of Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 or § 
1310 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cause of Death

The appellant in this case is seeking to establish 
entitlement to benefits by demonstrating that the cause of 
the veteran's death was related to service.  She contends 
that the veteran's hypertension was related to service, and 
that this, as well as his service-connected asthma, caused or 
contributed to the cause of his death.  

Under applicable law, a claimant of benefits under 
38 U.S.C.A. § 1310 must establish that a disability of 
service origin caused, hastened, or substantially and 
materially contributed to the veteran's death.  38 U.S.C.A. 
§ 1310(b); 38 C.F.R. § 3.312.  The death of a veteran will be 
considered to have been due to a service-connected disability 
where the evidence establishes that such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  The principal cause of death is one 
which singularly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  

The veteran's death certificate shows he died in March 1998 
of cardiogenic shock due to or as a consequence of acute 
myocardial infarction.  At the time of his death, service 
connection was established for bronchial asthma, migraine 
headaches, sinusitis, and bilateral high frequency hearing 
loss.

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  As to the veteran's hypertension, there is 
medical evidence both in support and against the appellant's 
claim.  In support of the appellant's claim are numerous 
accounts of the veteran's chest pain in service, including 
but not limited to, January 1963, August 1963, August 1972, 
and November 1975.  In an undated medical record, presumably 
in approximately 1971 because the record indicates the 
veteran was thirty one years old, it was noted the veteran 
had an abnormal EKG which may have represented mild viral 
myocarditis.  The examiner also noted he could not rule out 
coronary artery disease, although found that an absence of 
risk factors made that diagnosis unlikely.  In July 1975 the 
veteran reported a smothering feeling in his chest and stated 
he had blacked out on an occasion.  

However, lacking from the numerous records of the veteran's 
chest pain in service is medical evidence associating the 
chest pain with a heart condition or a diagnosis of 
hypertension or other cardiovascular disorder.  The veteran's 
entrance examination in January 1959 revealed no heart 
problems or conditions.  An examination in April 1959 
revealed the similar findings.  Examinations presumably from 
1972 due to the fact that the veteran was thirty two years 
old, and August 1973, revealed no acute cardiopulmonary 
disease.  An examination in September 1973 documented pain 
and pressure in the veteran's chest and pounding in his 
heart, but the examiner associated this with the veteran's 
asthma.  In an examination in August 1978 around the time of 
the veteran's separation, he reported that he had no history 
of heart trouble, palpitations or pounding heart, or high 
blood pressure.  The sum of this evidence is against the 
veteran's claim that his heart condition was related to 
service, however for further clarification, in April 2004 the 
Board remanded the matter for a cardiovascular evaluation of 
the clinical record.  

Upon the Board's directive in the April 2004 remand, in 
October 2004 the entire medical record was examined by a VA 
physician.  The physician found that while the veteran had 
hypertension, it was less likely than not that his 
hypertension was related to his military service.  The 
appellant's representative disputes this finding in the Post-
Remand Brief, and in support cites to a number of blood 
pressure readings taken at various points during service, 
with three occurring in November 1974.  The Board notes these 
readings but absent any medical interpretation of them or 
diagnosis of hypertension, does not find they discredit the 
report of the VA examining physician.  The representative 
also references a possible heart murmur in November 1974, but 
the Board notes the murmur was subsequently ruled out in an 
examination later that month.  The Board further notes there 
is no medical evidence associated with the file that the 
veteran's heart condition became manifest to a compensable 
degree within one year from separation from service.
The appellant's claim for service connection as to 
hypertension fails because the preponderance of the evidence 
is against the claim.   The evidence relating the veteran's 
death to hypertension in service is outweighed by other 
service medical records, the VA evaluation in October 2004, 
and the lack of any nexus opinion subsequent to service.  
Accordingly, the appellant's claim is denied as to 
hypertension.  

As to the veteran's asthma, a rating decision of September 
1978 qualified the veteran's asthma as a service-connected 
disability and the Board notes that the veteran's service 
medical records are replete with thorough documentation of 
the veteran's asthma.  However, the medical evidence does not 
support that asthma was either a principal or a contributory 
cause of the veteran's death.  As noted, the death 
certificate lists cardiogenic shock as the principal cause, 
with acute myocardial infarction as an underlying cause.  
Aside from the appellant's contentions, there is no medical 
evidence associated with the file indicating that the 
veteran's cardiogenic shock was brought on by or related to 
the veteran's asthma in any way.  Although the veteran was 
diagnosed with chronic obstructive pulmonary disease from 
approximately 1996 and perhaps earlier, there is no medical 
opinion contained in the file linking the veteran's asthma to 
the chronic obstructive pulmonary disease, or the latter to 
the veteran's cardiogenic shock.  For these reasons, the 
appellant's claim is denied as to asthma.

There is no doubt here in the sincerity of the appellant's 
belief that her husband's death is related to service.  
Questions regarding the cause of death and any relation or 
nexus to service have been found to be the province of 
trained health care professionals.  They enter conclusions 
which require medical expertise, such as opinions as to 
diagnosis and causation, see Jones v. Brown, 7 Vet. App. 134, 
137 (1994), and appellant's lay opinions in this regard 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  It 
does not appear from the record that the appellant has any 
special medical training in this regard.  In the absence of 
objective medical evidence demonstrating a link between 
either the veteran's hypertension or asthma and his cause of 
death, the appellant's claim for service connection is 
denied.

Dependency and Indemnity Compensation (DIC) under § 1318 

Applicable law provides that the VA will pay Dependency and 
Indemnity Compensation benefits to the surviving spouse of a 
deceased veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service-
connected disability that was rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; was 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or if the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) The VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 
38 U.S.C.A. § 5308 but determined that benefits were payable 
under 38 U.S.C.A. § 5309.  See 38 C.F.R. § 3.22(b).  

The appellant is entitled to apply for DIC benefits as the 
surviving spouse of the veteran and because the veteran's 
death was not due to wilful misconduct.  However, the veteran 
was not rated 100 percent disabled for a service connected 
disability and was not a prisoner of war.  Accordingly, DIC 
benefits are not warranted on these bases.  

The Board further finds that while the veteran was not 
receiving a total rating at the time of his death, he was 
also not "entitled to receive" such benefits pursuant to 
the requirements discussed above.  The veteran's service-
connected disabilities were periodically reevaluated prior to 
the date of his death to assess the severity of those 
disabilities.  The fact that the veteran did not appeal the 
disability evaluations assigned for his service-connected 
disabilities during his lifetime is significant because under 
38 C.F.R. § 20.1106, claims for DIC under 38 U.S.C.A. § 1318 
will be decided with regard to any prior dispositions of 
issues during the veteran's lifetime.  In other words, since 
those rating decisions which evaluated the severity of the 
veteran's disabilities during his lifetime were not appealed 
by the veteran, they represent final decisions not subject to 
review on the same factual basis or in the absence of an 
allegation of clear and unmistakable error.  Moreover, the 
appellant and her representative have not alleged that any 
rating decision dated prior to the veteran's death contained 
clear and unmistakable error in the evaluation assigned for 
the veteran's service-connected disabilities or clear and 
unmistakable error in the effective dates assigned by any 
rating decision.  

For these reasons, the Board concludes that entitlement to 
DIC benefits under 38 U.S.C.A. § 1318 is not warranted.  

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the appellant dated in April 2004 and April 2003.  While this 
notice does not provide any information concerning the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, No. 01-1917 
(U.S. Vet App. Mar 3, 2006), since this decision affirms the 
RO's denial of service connection and DIC benefits, the 
appellant is not prejudiced by the failure to provide her 
that further information.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and her representative have been kept apprised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
have been informed of the evidence considered, the pertinent 
laws and regulations, and the rationale for the decision 
reached in denying the claims.  The appellant and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
claims.  

Of note, in the appellant's representative's Post-Remand 
Brief of January 2006, a remand is requested based on the 
legibility of medical records from the Blanchfield Army 
Hospital.  The Board finds the records to be of sufficient 
quality and legibility and does not find a remand is 
warranted.  The copies are clear and a remand would not serve 
to improve the handwriting of the author of the records.  The 
representative also expressed concern with the fact that the 
VA cardiovascular evaluation of October 2004, completed 
pursuant to the Board's directive in the remand, does not 
indicate an actual doctor conducted the review of the file.  
The Board finds no reason to doubt the credentials of Shelley 
Ellis, the physician who completed the evaluation.  The AMC 
requested a VA physician to complete the evaluation, and the 
top of the evaluation reports identifies Shelley Ellis as 
such.  It would be outside the ordinary course of business 
for the AMC to arrange for a non-physician to evaluate the 
record in response to a Board directive, and absent a more 
substantial allegation, Board finds no reason to suspect the 
credentials of Ms. Ellis.

For all of these reasons, the Board finds that duty to notify 
and duty to assist have been satisfied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation (DIC) benefits 
available under the provisions of 38 U.S.C.A. § 1318 are 
denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


